Citation Nr: 1746128	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  15-44 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for rheumatic paraneoplastic syndrome.

2.  Entitlement to a rating in excess of 30 percent for lung cancer.  

3.  Entitlement to service connection for a benign brain tumor, including as due to ionizing radiation.  

4.  Entitlement to service connection for organic dementia with personality changes and sequential auditory changes, including as due to benign brain tumor.

5.  Entitlement to service connection for hearing loss, including as due to benign brain tumor.  

6.  Entitlement to service connection for stroke residuals with equilibrium problems as due to benign brain tumor.  

7.  Entitlement to service connection for sleep disturbances, including as due to benign brain tumor.  

8.  Entitlement to service connection for double vision, including as due to benign brain tumor.  

9.  Entitlement to service connection for tinnitus.  

10.  Entitlement to compensation pursuant to 38 U.S.C. 1151 for right eye vision impairment due to benign brain tumor.  

11.  Entitlement to special monthly compensation based on loss of use.  

12.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  

13.  Entitlement to an effective date prior to March 1, 2014, for the grant of entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).  

14.  Entitlement to an effective date prior to March 1, 2014, for the grant of basic eligibility to Dependents' Educational Assistance (DEA).  

15.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the bilateral knees and an earlier effective date for the grant of service connection for limitation of motion of the bilateral knees.

16.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the bilateral wrists and an earlier effective date for the grant of service connection for limitation of motion of the bilateral wrists.

17.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the bilateral shoulders and an earlier effective date for the grant of service connection for limitation of motion of the bilateral shoulders.

18.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the bilateral elbows and an earlier effective date for the grant of service connection for limitation of motion of the bilateral elbows.

19.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the bilateral hips and an earlier effective date for the grant of service connection for limitation of motion of the bilateral hips.

20.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the bilateral hands and an earlier effective date for the grant of service connection for limitation of motion of the bilateral hands.

21.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the cervical spine and an earlier effective date for the grant of service connection for limitation of motion of the cervical spine.  
  

REPRESENTATION

Appellant represented by:	Carol Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes that the claim for an entitlement to an effective date prior to March 1, 2014, for the grant of basic eligibility to DEA, and entitlement to increased initial ratings and earlier effective dates for the grant of service connection for the bilateral knees, bilateral wrists, bilateral shoulders, bilateral elbows, bilateral hips, fingers of the bilateral hands, and cervical spine have been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

The Veteran's representative submitted additional medical evidence in September 2017.  She indicated that the Veteran waived consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Therefore, the Veteran is not prejudiced by the Board's adjudication of these issues.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an effective date prior to March 1, 2014, for the grant of basic eligibility to DEA, entitlement to increased initial ratings and earlier effective dates for the grant of service connection for the bilateral knees, bilateral wrists, bilateral shoulders, bilateral elbows, bilateral hips, fingers of the bilateral hands, and cervical spine, and entitlement to special monthly compensation based on loss of use and based on the need for aid and attendance being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected rheumatic paraneoplastic syndrome was not manifested by any exacerbations in a one year period.  

2.  The Veteran's service-connected lung cancer residuals are not manifested by FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; at least monthly exacerbations, or; intermittent courses of systemic corticosteroids have not been shown.  

3.  The Veteran's brain tumor is not attributable to active duty service, to include as due to ionizing radiation.

4.  The Veteran's organic dementia with personality changes and sequential auditory changes is not etiologically related to service and was not caused aggravated by a service-connected disability.  

5.  The Veteran's bilateral hearing loss did not originate in service or until more than a year following service, and is not otherwise etiologically related to service or caused or aggravated by a service-connected disability.  

6.  The Veteran's stroke residuals with equilibrium problems are not etiologically related to service and was not caused aggravated by a service-connected disability.  

7.  The Veteran's sleep disturbances are not etiologically related to service and was not caused aggravated by a service-connected disability.  

8.  The Veteran's double vision is not etiologically related to service and was not caused aggravated by a service-connected disability.  

9.  The Veteran's tinnitus did not originate in service or until more than a year following service, and is not otherwise etiologically related to service or caused or aggravated by a service-connected disability.  

10.  The Veteran's loss of vision in the right eye was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, nor was it caused by an event not reasonably foreseeable of VA care.

11.  Prior to March 1, 2014, there was no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran's service-connected disabilities were so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSIONS OF LAW

1.  Criteria for an initial compensable rating for rheumatic paraneoplastic syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7,4.71a, Diagnostic Code 5099-5002 (2016).

2.  Criteria for a rating in excess of 30 percent for lung cancer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Codes 6602-6819 (2005).

3.  Criteria for service connection for a benign brain tumor have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.311 (2016).  

4.  Criteria for service connection for organic dementia with personality changes and sequential auditory changes have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2016).  

5.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2016).

6.  Criteria for service connection for stroke residuals with equilibrium problems have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2016).  

7.  Criteria for service connection for sleep disturbances have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2016).  

8.  Criteria for service connection for double vision have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2016).  

9.  Criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).  

10.  Criteria for compensation benefits for under 38 U.S.C.A. § 1151 for an additional disability as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.361 (2016).

11.  Prior to March 1, 2014, criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment reports, and VA treatment records have been obtained.  The Veteran did not request a hearing.   

With regard to the claim for entitlement to service connection for organic dementia, stroke residuals, sleep disturbances, and double vision, while a VA medical opinion was not provided, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran indicated the claimed organic dementia, stroke residuals, sleep disturbances, and double vision are secondary to his benign brain tumor.  For the reasons discussed herein, service connection for a benign brain tumor is not warranted.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

The Board notes that a VA medical opinion was obtained with regard to the remaining service connection and increased rating claims (the reports of which have been associated with the claims file).  Neither the Veteran nor his representative has objected to the adequacy of the opinions obtained during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rheumatic Paraneoplastic Syndrome

Historically, the Veteran submitted a claim of entitlement to service connection for rheumatic paraneoplastic syndrome in August 2012.  The claim for entitlement to service connection for rheumatic paraneoplastic syndrome was granted in an April 2015 rating decision.  The Veteran was granted a noncompensable rating pursuant to Diagnostic Codes 5099-5002.  See 38 C.F.R. § 4.71a.

At a VA examination in October 2014, the Veteran was noted to have been diagnosed with lung cancer in January 2013 and finished radiation treatment in August 2013.  He was noted to have been followed by hematology/oncology and has paraneoplastic pain syndrome which has slowly improved with medication.  There is no evidence of any active tumor.  He was diagnosed with diffuse rapid onset arthralgias in January 2013 and in May 2013 the arthralgias were noted to be hypertrophic osteoarthropathy which is a paraneoplastic process common in lung cancer.  He was noted to take prednisone for this condition.  

At an April 2015 VA examination, the Veteran was diagnosed with rheumatic paraneoplastic syndrome since 2012.  The examiner conducted a clinical evaluation including interview with the Veteran and review of the claims file, and indicated that the Veteran did not have any incapacitating or non-incapacitating exacerbations of the disorder.  

Rheumatic paraneoplastic syndrome is rated by analogy under the Diagnostic Codes for an unlisted chronic disease and other types of arthritis.  Other types of arthritis are to be rated as rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5009.   Rheumatoid arthritis, as an active process, with constitutional manifestations associated with active joint involvement that is totally incapacitating is rated as 100 percent disabling.  When there is less symptomatology than the criteria for 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, a 60 percent rating is assigned.  Symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year are evaluated as 40 percent disabling.  One or two exacerbations a year in a well-established diagnosis is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

However, chronic residuals of rheumatoid arthritis, to include limitation of motion or ankylosis, favorable or unfavorable, should be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher rating will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

As an initial matter, the Board notes that the Veteran was granted service connection for limitation of motion of the right knee, left knee, right wrist, left wrist, fingers of the right hand, right shoulder, left shoulder, cervical spine, right elbow, left elbow, right hip, and left hip were all granted as secondary to rheumatic paraneuroplastic syndrome and all assigned 10 percent ratings effective May 9, 2013.  The Veteran disagreed with the ratings and effective dates assigned and those issues are addressed in the remand portion of this decision.  With regard to the active disease process, there is no indication that the Veteran's rheumatic paraneoplastic syndrome has been manifested by one or two exacerbations in a year to warrant a 20 percent rating.  Moreover, as noted, the Veteran has been assigned separate 10 percent ratings for all joints involved.  Consequently, as the Veteran has been assigned separate 10 percent ratings for all of the relevant joints involved in his rheumatic paraneoplastic syndrome and the ratings for the active process will not be combined with the residual ratings for limitation of motion, a compensable rating is not warranted for the service-connected rheumatic paraneoplastic syndrome.   

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Lung Cancer

Historically, the Veteran submitted a claim of entitlement to service connection for lung cancer in August 2012.  The claim for entitlement to service connection for lung cancer was granted in an October 2014 rating decision.  The Veteran was granted a 100 percent effective April 24, 2013.  A 30 percent rating was assigned from March 1, 2014, pursuant to Diagnostic Codes 6819-6602.  See 38 C.F.R. §4.97.

At an October 2014 VA respiratory examination, pulmonary function testing (PFT) revealed pre-bronchodilator for FEV-1 of 73 percent predicted and FEV-1/FVC of 97 percent.

At an April 2015 VA respiratory examination, a positive emission tomography (PET) scan was noted to show no hypermetabolic focus suggestive of recurrent neoplasia.  

VA outpatient treatment reports include PFTs dated in September 2015 revealed pre-bronchodilator for FEV-1 of 73 percent predicted and FEV-1/FVC of 93 percent.  A PET scan dated in August 2016 which was noted to demonstrate no hypermetabolic focus suggestive of neoplasia.  PFTs dated in August 2016 revealed pre-bronchodilator for FEV-1 of 88 percent predicted and FEV-1/FVC of 95 percent.  The examiner indicated that the Veteran's PFTs show stability with no evidence of worsening obstruction and no restriction or dropping DLCO.  He was advised to continue nasal steroids.   

Under Diagnostic Code 6819, a 100 percent rating is warranted for malignant neoplasms of the respiratory system.  The 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of that treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819 (2016).

Under Diagnostic Code 6602, bronchial asthma is assigned a 30 percent rating with the following pulmonary function test results:  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is available where pulmonary function tests are as follows:  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating requires pulmonary function test results as follows: FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

Certain diagnostic codes require the use of post-bronchodilator studies for disability evaluation purposes, except when the results of pre-bronchodilator pulmonary function tests are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  See 38 C.F.R. § 4.96(d) (2016); however, the diagnostic codes enumerated under that section (6600, 6603, 6604, 6825-6833, and 6840-6845) do not include Diagnostic Code 6602 (asthma).   Accordingly, that section is not applicable to the claim and both pre- and post-bronchodilator results must be considered.

Having reviewed all of the evidence of record, the criteria for a rating in excess of 30 percent were not met at any time during the pendency of the appeal.  As noted, Diagnostic Code 6602 does not require the use of post-bronchodilator results.  The PFTs results of record dated in October 2014, September 2015, and August 2016 reflect that the FEV-1 was no worse than 73 percent predicted and FEV-1/FVC was no worse than 95.  The Veteran was noted to use daily inhalational steroids.  As such, the Veteran does not meet the criteria for a rating in excess of 30 percent at any time during the pendency of the appeal.  This is because the Veteran was not shown to have FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55.  At no time does the evidence indicate that the Veteran saw a physician for required care of exacerbations at least once monthly or required the use of intermittent courses of corticosteroids.  As such, the Board finds that a rating in excess of 30 percent is not warranted at any time during the appeal period at issue and the claim for an increased rating is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection Claims

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including sensorineural hearing loss and tinnitus when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.309 (a) (2016). 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).  

Associated with the Veteran's service personnel records is a certificate of participation indicating that the Veteran participated in Operation Dominic during the Spring and Summer of 1962.  These tests were noted to be nuclear tests in the Pacific.  

A review of the Veteran's service treatment reports reflects that neurologic evaluation was normal at the March 1960 entrance examination.  The records do not reflect any complaints, findings, or treatment for any of the Veteran's variously claimed disabilities and disorders.  Audiometric testing was not conducted at that time.  The Veteran's obtained 15/15 on whispered voice test.  An audiogram was performed in May 1960.  Of note, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
20
10
10
10
15

The Veteran's October 1963 separation examination revealed a normal neurologic evaluation.  Audiometric testing was not conducted at that time.  The Veteran's obtained 15/15 on whispered voice test.  

Private treatment reports from St. Joseph's Medical Center include a magnetic resonance imaging (MRI) of the brain in March 1990 revealed a large arachnoid cyst exhibiting considerable mass effect.  The Veteran underwent a left suboccipital craniectomy with subtotal excision of tumor in March 1990.  

Private treatment reports from G. Hutchison, Ph.D., dated in June 1993 reflects an Axis I diagnosis of mild organic dementia, with obvious difficulties in memory, concentration, tracking, attention, and visual spatial processing.  

An MRI of the brain performed at Modesto Advanced Diagnostic Imaging Center in November 2006 indicates that the Veteran had a history of balance problems.  The report indicates that the mass extended between the internal auditory canals.  The Veteran was assessed with a mass effect, bright in signal on T2, low in signal on T1 extending along the clivus indenting the pons.   

A May 2011 MRI of the brain revealed an impression of stable epidermoid in the pre-pontine and pre-mesencephalic celioma with extension into the suprasellar cistern and left internal auditory canal.  

An evaluation dated in July 2011 at Sutter Amador Hospital revealed a chief complaint of weakness, paresthesia, and impaired speech.  Following a clinical evaluation, the Veteran was assessed with cerebrovascular accident (thrombotic stroke).  

At a VA audiological examination in October 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
60
65
LEFT
30
55
65
75
90

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 0 percent in the left ear.  The examiner diagnosed the Veteran with bilateral high frequency hearing loss and indicated that it is very likely that the Veteran's hearing loss was caused by his brain tumor.  The examiner's rationale was that the Veteran has a brain tumor which is wrapped around his brain stem and affects numerous cranial nerves, including the eight nerve.  The examiner indicated that she was unable to provide an opinion as to whether the hearing loss was due to military noise exposure as the STRs showed only whispered voice test.   The examiner noted that the Veteran reported a 20 year history of tinnitus.  

In February 2014, a statement from the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass destruction indicated that the Veteran's radiation dose estimate was as follows: external gamma dose:  18 rem, external neuron dose:  0.5 rem, internal committed dose to the brain (alpha):  0.1 rem and internal committed dose to the brain (beta + gamma): 0.1 rem based on the methodology contained in the Nuclear Test Personnel Review Program's Expedited Processing of Radiation Dose Assignment.  

Associated with the claims file is a statement from D. Eastham, M.D., M.P.H., dated in December 2014.  Dr. Eastham indicated that he had been the Veteran's radiation oncologist since June 2013 when he evaluated the Veteran for lung cancer.  He noted that lung cancer and the Veteran's epidermoid tumor are "neoplasms" and a risk factor for the development of any neoplasm is chromosomal damage which can occur with radiation exposure.  He noted the Veteran's radiation exposure in service and opined that the Veteran's epidermoid tumor was as likely as not the result of his exposure to radiation during atomic bomb testing during service.  Dr. Eastham indicated that the there was no way to prove that radiation caused the epidermoid tumor but it was suspicious.  

In a March 2015 memorandum, the Director, Post-9/11 Era Environmental Health Program (Director) opined that it is unlikely that the Veteran's brain tumor can be attributed to ionizing radiation while in service.  The Director noted that the potential induction of brain tumors by radiation has been examined in a large number of epidemiological studies and that most studies report no excessive risk or a non-statistically significant excess particularly when exposures are less than 100 rad.  The Director considered the Veteran's dose estimate and found that while there was a statistically significant dose-response association when limited to subjects with doses of less than 100 rem, this does is well above the dose (0.2 rem to the brain) that the Veteran received.  The clinician cited to several epidemiological studies to support the opinion.  

In an undated advisory opinion, the Director, Compensation Service, indicated that based on a review of the opinion of the Under Secretary of Health, there was no reasonable possibility that the Veteran's epidermoid tumor of the brain resulted to radiation exposure in service.  

In an April 2015 addendum opinion, the VA audiologist who conducted the 2013 audiological examination opined that the Veteran's tinnitus was less likely than not caused by or as a result of the military noise exposure.  The examiner's rationale was that the Veteran reported an onset of tinnitus almost thirty years after separation.  

Benign Brain Tumor, Organic Dementia, Stroke Residuals, Sleep Disturbances, Double Vision

The Veteran submitted a claim of entitlement to service connection for a brain tumor, organic dementia, stroke residuals, sleep disturbances, and double vision in August 2012.  In an April 2015 rating decision, the claims were denied.  The Veteran disagreed with the denial of his claims and this appeal ensued.  

The Veteran contends that his brain tumor was caused by exposure to ionizing radiation in service.  He contends that the other claimed conditions are secondary to the brain tumor.  

In general, service connection for a disability claimed to be attributable to ionizing radiation exposure during service, may be established in one of three ways.  First, VA has identified certain diseases which are presumed to be the result of radiation exposure.  That presumption must be based upon a finding that the Veteran was exposed to radiation.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2016).  Second, there are other radiogenic diseases which may be service connected directly.  38 C.F.R. § 3.311 (2016).  The list of radiogenic diseases, however, is not exclusive.  The Veteran may provide competent scientific or medical evidence that the disease claimed to be the result of radiation exposure is a radiogenic disease.  38 C.F.R. § 3.311(b)(4) (2016).  Third, even if the disease in question is not listed in 38 C.F.R. § 3.309 or is not a radiogenic disease under 38 C.F.R. § 3.311, the Veteran is not foreclosed from proving direct service connection by establishing direct actual causation.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a brain tumor.

As an initial matter, the Board will discuss why the Veteran's brain tumor is not related to the Veteran's exposure to ionizing radiation in service.  As noted above, a radiation dose estimate was obtained from the Defense Threat Reduction Agency.  Thereafter, an opinion was obtained from the Director of the VA Post 9-11 Environmental Health Program who indicated that it is unlikely that the Veteran's brain tumor can be attributed to ionizing radiation while in service.  The Director considered the Veteran's radiation dose estimate and provided a thorough rationale to support his conclusion including citing to several epidemiological studies.  Although the Veteran submitted a positive nexus opinion from Dr. Eastham, the fact remains that Dr. Eastham did not include reference to the dose estimate procured from the Defense Threat Reduction Agency.  The Board finds that it is particularly important for medical and specialist opinions to take into account and discuss the Veteran's actual estimated radiation exposure.  In cases where a determination is being made as to whether a disability was the result of exposure to radiation, the quantification of the amount of radiation that the subject was exposed to, and the type of radiation, is of particular significance.  That significance is so great the it has been codified in 38 C.F.R. § 3.311, which specifically requires VA to obtain dose estimates for radiation exposure in connection with claims for disabilities secondary to exposure to ionizing radiation.  The Veteran's brain tumor is specifically claimed as secondary to exposure to ionizing radiation.  Therefore, the Board finds that consideration of the Veteran's dose estimate is a significant priority for any etiological opinion regarding the issue on appeal.  VA has obtained a dose estimate for the Veteran and that estimate was considered by the Director of the VA Post 9-11 Environmental Health Program.  In the absence of any evidence to the contrary, the Board finds that the Veteran was exposed to approximately 0.2 rem of ionizing radiation during service.  Therefore, the Board finds that any medical or specialist opinion which does not take into account the Veteran's dose estimate and explain the opinion based on that dose estimate warrants significantly reduced probative weight.  As such, the Board finds that the Director's opinion to be the most probative evidence of record and as such, service connection for a benign brain tumor based on exposure to ionizing radiation is not warranted. 

Next, the Board will consider whether service connection is warranted for a benign brain tumor on a direct basis.  The Board finds that the competent evidence does not show a relationship between the Veteran's brain tumor and his period of active service.  The Veteran does not contend that his brain tumor was directly related to his active duty service.  Moreover, the evidence of record does not indicate that the Veteran's brain tumor is directly related to his period of service.  The private medical opinion instead focused on the fact that the Veteran's belief that his brain tumor was related to his exposure to ionizing radiation.  As noted, this opinion has little probative value.  Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship of a benign brain tumor and the Veteran's period of service, including exposure to herbicides.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that a brain tumor is related to his period of service.

Although the Veteran contends that his benign brain tumor is related to his active service, specifically to exposure to ionizing radiation in service, the Veteran's opinion is not competent to provide the requisite etiology of the benign brain tumor because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular tumor.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with tumors.  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his tumor and his military service. 

Therefore, the lay statements regarding the Veteran's benign brain tumor being related to service and his exposure to ionizing radiation in service are not competent as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

With regard to the claims for service connection for organic dementia, stroke residuals, sleep disturbances, and double vision, the Board concludes that the Veteran is not entitled to service connection for these disabilities.  

As an initial matter, the Board finds that the competent evidence does not show a relationship between the Veteran's organic dementia, stroke residuals, sleep disturbances, and double vision and his period of active service.  The Veteran does not contend that his organic dementia, stroke residuals, sleep disturbances, and double vision were directly related to his active duty service.  Moreover, the evidence of record does not indicate that the Veteran's organic dementia, stroke residuals, sleep disturbances, and double vision are directly related to his period of service.  

With regard to the Veteran's contention that his organic dementia, stroke residuals, sleep disturbances, and double vision are related to his benign brain tumor, as service connection has not been awarded for a benign brain tumor, service connection may not be granted on a secondary basis.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a benign brain tumor, organic dementia, stroke residuals, sleep disturbances, and double vision, and the claims are denied.

Hearing Loss and Tinnitus

The Veteran submitted a claim of entitlement to service connection for hearing loss and tinnitus in August 2012.  In an April 2015 rating decision, the claims were denied.  The Veteran disagreed with the denial of his claims and this appeal ensued.  

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Although audiometric testing was not completed at the Veteran's separation from service, during service the Veteran did not have a hearing loss disability in either ear.  Similarly, there was no report of tinnitus at any time during service or after service until the Veteran file his claim.  

Following service, the first medical evidence of bilateral hearing loss and tinnitus did not appear until 2013, when the Veteran was seen at VA for a compensation and pension examination.  

As such, there is no medical evidence showing that hearing loss was diagnosed for VA purposes either during service or within a year of service.  Likewise, bilateral hearing loss has not been continuous since service, as there is no evidence that the Veteran was treated for or diagnosed with hearing loss at any time prior to 2013.  Tinnitus was similarly not diagnosed during service, within one year of service, or at any time prior to the filing of his claim.   

Even to the extent the Veteran would be competent to report diminished hearing acuity at separation, he would not be competent to diagnose hearing loss for VA purposes as such a determination would require both objective audiometric and speech recognition testing, which the Veteran could not perform on himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran is competent to report that he has tinnitus, Charles v. Principi, 16 Vet. App. 370   (2002), the record reflects that the Veteran specifically reported the onset of tinnitus twenty years prior to the 2013 VA examination which means that tinnitus first manifested in 1993, thirty years after the Veteran left service.  

Therefore, the 38 C.F.R. § 3.303(b) presumptions have not been met.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the bilateral hearing loss and tinnitus and the Veteran's military noise exposure.

The only medical opinions of record indicates that it is more likely that the Veteran's hearing loss resulted from his benign brain tumor and tinnitus is less likely than not related to his active duty service as tinnitus first manifested thirty years after the Veteran separated from service.  The examiner considered the Veteran's relevant medical history and included a complete rationale for the opinions. The Veteran has not submitted any competent medical evidence to refute this opinion.  


The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his perception of diminished hearing acuity and ringing in his ears.  Yet, aside from statements that he was exposed to military noise during service, the Veteran has not provided any extensive descriptions of any changes in hearing acuity or ringing in his ears during service.

The Veteran is not considered to be competent to offer an opinion concerning the etiology of his hearing loss as such determination require both objective audiometric and speech recognition testing, which the Veteran cannot perform on himself.  As such, the Board concludes that the question of the etiology of the Veteran's bilateral hearing loss disability is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran is competent to report that he has tinnitus, Charles v. Principi, 16 Vet. App. 370 (2002), the record reflects that he indicated that that onset of his tinnitus was in 1993.  

As noted above, the VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's hearing loss and tinnitus.  Based on this conclusion, the evidence is against a finding that the Veteran's bilateral hearing loss and tinnitus either began during or were otherwise caused by his military service including noise exposure therein.  Therefore, the criteria for service connection have not been met, and the Veteran's claims are denied.
 
38 U.S.C. 1151 Claim - Right Eye Vision

Historically, the Veteran submitted a VA Form 21-526EZ in December 2015.  The Veteran claimed entitlement to compensation pursuant to 38 U.S.C. 1151 for right eye vision impairment.  The Veteran did not indicate what treatment at VA caused the additional claimed disability of the right eye.  

As noted above, the Veteran underwent a surgical procedure to remove part of his benign brain tumor in 1990 at a private facility.  

VA treatment records indicate that the Veteran had new onset diplopia and right sixth nerve palsy noted in May 2013.  He was noted to have a very extensive brain epidermoid cyst.  He was advised to the Veteran wore a patch on his right eye.  The Veteran expressed concern that he was going to lose his vision.  However, he was advised that he would not lose his vision; he would lose control of his eye muscles which could lead to decreased visual acuity.  Records dated as late as May 2016 indicate that he continued to use a patch to prevent diplopia.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 

 1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

 2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of a VA procedure or medical treatment.  See 38 C.F.R. § 3.361. 

The evidence in this case does not confirm that the Veteran had additional disability as a result of a VA procedure or medical treatment.  The medical evidence indicates that the Veteran underwent a procedure to partially remove a benign brain tumor at a private facility in 1990.  The Veteran did not have any medical procedures on his eye at VA.  Nor is there any indication that the Veteran suffered from any additional disability as a result of medical treatment at VA.  As noted, the Veteran was advised to wear an eye patch to prevent diplopia which appears to have been caused by an extensive benign brain tumor.  The weight of the evidence is against a finding that VA care or treatment caused any additional disability of the right eye.  As such, the criteria for a grant of benefits under 38 U.S.C.A. § 1151 have not been met.   Therefore, the Veteran's claim is denied.

Effective Date - TDIU

For historical purposes, the Veteran submitted VA Form 21-8940 which was received on August 7, 2015.  He was granted entitlement to a TDIU in an October 2015 rating decision effective March 1, 2014.  The Veteran disagreed with the effective date assigned for the grant of entitlement to a TDIU.   

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his educational level and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities, nor advancing age, may be considered. 

From April 24, 2013, to February 28, 2014, service connection was in effect for lung cancer, evaluated as 100 percent disabling.  The Board notes that the grant of a 100 percent rating represents the greater benefit than a TDIU.  As noted, an award of a TDIU was granted effective March 1, 2014, the day after the Veteran's service-connected lung cancer rating was reduced from 100 percent rating to 30 percent.  Based on the evidence in this case, the earliest that it can be factually ascertained that the Veteran met the schedular criteria for TDIU and was no longer working demonstrating that he was unable to secure or follow substantially gainful employment is March 1, 2014. 

Accordingly, the Board finds that an effective date prior to March 1, 2014, is not warranted for the assignment of a TDIU.  The preponderance of the evidence is against the assignment of any earlier effective date.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In sum, there is no basis for the award of a TDIU at any time prior to March 1, 2014.   


ORDER

Entitlement to an initial compensable rating for rheumatic paraneoplastic syndrome is denied.

Entitlement to a rating in excess of 30 percent for lung cancer is denied.  

Entitlement to service connection for a benign brain tumor, including as due to ionizing radiation is denied.  

Entitlement to service connection for organic dementia with personality changes and sequential auditory changes, including as due to benign brain tumor is denied.

Entitlement to service connection for hearing loss, including as due to benign brain tumor is denied.  

Entitlement to service connection for stroke residuals with equilibrium problems as due to benign brain tumor is denied.  

Entitlement to service connection for sleep disturbances, including as due to benign brain tumor is denied.  

Entitlement to service connection for double vision, including as due to benign brain tumor is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to compensation pursuant to 38 U.S.C. 1151 for right eye vision impairment due to benign brain tumor is denied.  

Entitlement to an effective date prior to March 1, 2014, for the grant of entitlement to a TDIU is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the remaining claims can be reached.  

With regard to the issue of entitlement to an effective date prior to November 20, 2014, for the grant of service connection for rheumatic paraneoplastic syndrome, the Veteran was granted service connection for this disability in an April 2015 rating decision.  In a VA Form 21-0958 received in May 2015, the Veteran expressed disagreement with the effective date assigned.

With regard to the issue of entitlement to an effective date prior to March 1, 2014, for the grant of basic eligibility to DEA and entitlement to increased initial ratings and earlier effective dates for the grant of service connection for the bilateral knees, bilateral wrists, bilateral shoulders, bilateral elbows, bilateral hips, fingers of the bilateral hands, and cervical spine, the Board notes that in an October 2015 rating decision the Veteran was granted entitlement to DEA effective March 1, 2014, and entitlement to service connection for limitation of motion of the bilateral knees, bilateral wrists, bilateral shoulders, bilateral elbows, bilateral hips, fingers of the bilateral hands, and cervical spine and assigned 10 percent ratings for each effective various dates ranging from May 9, 2013, to April 1, 2015.  In two separate VA Forms 21-0958 received in December 2015, the Veteran expressed disagreement with the effective date assigned for DEA benefits as well as the ratings and effective dates assigned for the grant of service connection for the bilateral knees, bilateral wrists, bilateral shoulders, bilateral elbows, bilateral hips, fingers of the bilateral hands, and cervical spine.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2016).

Thus, remand for issuance of a SOC on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With regard to the claims for special monthly compensation based on loss of use and based on the need for aid and attendance, the Veteran should be afforded a VA examination to determine his current status.  The Veteran maintains that he is entitled to SMC based on the need for aid and attendance, based on housebound status, and for loss of use.  

SMC at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities, the veteran:  (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is permanently housebound by reason of disability or disabilities.  38 U.S.C.A. § 1114(s).  

Aid and attendance requires a factual finding that service-connected disabilities render a Veteran in need of the regular assistance of another person to attend to the activities of daily living (dressing and undressing, hygiene, toileting, etc.) or to protect himself from the normal daily hazards and dangers of his environment.  38 C.F.R. §§ 3.350, 3.52(a). Special monthly compensation at this level may also be granted based on finding that a Veteran is permanently bedridden, has anatomical loss or loss of use of both feet, has anatomical loss or loss of use of one hand and one foot, or is blind in both eyes (vision of 5/200 or less).  38 C.F.R. §§ 3.350, 3.52(a).  Loss of use of a hand or foot is defined as having "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance."  38 C.F.R. § 4.63.

The Veteran should be afforded a VA examination to determine whether the Veteran is entitled to special monthly compensation based on his service-connected disabilities.  An aid and attendance examination dated in May 2016 was submitted by the Veteran's private clinician, T. Awan, M.D., who indicated that the Veteran had diagnoses of status post chemotherapy and radiation for lung cancer, rheumatoid arthritis, gait abnormality, and hypertension.  In an addendum dated in October 2015, Dr. Twan indicated that the Veteran required twenty-four hour care for assistance with activities of daily living.  The examiner did not provide an opinion as to whether these limitations are due to a combination of his service-connected disabilities alone.  Further, the opinion does not indicate that the examiner fully reviewed the Veteran's claims file.  Therefore, the Board finds that a VA aid and attendance examination is necessary to determine whether the Veteran is entitled to special monthly compensation based on his service-connected disabilities.

Under 38 C.F.R. § 4.63 loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Subsection (b) of this provision states that complete paralysis of the external popliteal nerve (common peroneal) and consequent, footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  

The Veteran should be afforded a VA examination to determine whether the Veteran, in fact, has loss of use of the any service-connected extremity for VA purposes.  In this regard, the examiner should state whether the Veteran's function of any extremity would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.   Likewise, the examiner should also specify whether the current level of function in the Veteran's upper or lower extremities exceeds the functional capacity of an amputation stump with prosthesis.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With regard to the issue of entitlement to an effective date prior to March 1, 2014, for the grant of basic eligibility to DEA, and entitlement to increased initial ratings and earlier effective dates for the grant of service connection for limitation of motion of the bilateral knees, bilateral wrists, bilateral shoulders, bilateral elbows, bilateral hips, fingers of the bilateral hands, and cervical spine, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  With regard to the claims for special monthly compensation based on loss of use and based on the need for aid and attendance or housebound status, arrange for a VA examination by an appropriate physician to determine whether the Veteran requires the actual regular aid and attendance of another person.  The contents of the entire claims file must be made available to the physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. The physician is advised that the Veteran is currently service connected for lung cancer, rated as 30 percent disabling, limitation of motion of the bilateral wrists each rated as 10 percent disabling, limitation of motion of the fingers of the bilateral hands, each rated as 10 percent disabling, limitation of motion of the bilateral knees each rated as 10 percent disabling, limitation of motion of the bilateral elbows each rated as 10 percent disabling, limitation of the bilateral shoulders each rated as 10 percent disabling,  limitation of motion of the cervical spine, and rheumatic paraneoplastic syndrome rated as noncompensably disabling. 

 All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings needed to determine the Veteran's entitlement to special monthlt compensation based on the need for aid and attendance should be reported in detail.

In particular, considering the nature and level of impairment resulting from service-connected disabilities, alone or in combination, the physician should render specific findings as to whether the Veteran is able to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is unable to attend to the wants of nature; and whether he suffers from mental incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment. 

In providing the requested information, the examiner must consider and discuss as necessary all pertinent medical and lay evidence, to include the Veteran's and his caregiver's statements regarding his need for aid and attendance.

The examiner must also detail the function of the bilateral hands, to include the ability to grasp and manipulate objects, as well as strength and fine motor movements. Findings should be sufficient to allow a rating agency to determine if there is the ability to write, pick up and use a knife and fork, and otherwise provide information concerning sensation and other functional impairment.

The examiner must provide an opinion as to whether any effective function in the Veteran's right and left hand remains other than that which would be equally well served by an amputation stump below the elbow with use of a suitable prosthetic appliance.

A complete rationale for all opinions expressed must be provided. 

3.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


